Fourth Court of Appeals
                                San Antonio, Texas
                                    November 9, 2016

                                   No. 04-16-00562-CV

          Jesus Edgar FERNANDEZ, Abraham Fernandez and Genitza Fernandez,
                            Heirs of Juana P. Fernandez,
                                     Appellants

                                            v.

                                    Kish MANWANI,
                                        Appellee

                From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2014TXA001155 D4
                    Honorable Elma T. Salinas-Ender, Judge Presiding


                                      ORDER
      Appellants’ motion for extension of time to file brief is hereby GRANTED.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court